DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5, 6, 8, 9, and 12-16 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lesch (WO 2007/131025 A1, dated November 15, 2007).  
With regard to claims 1 and 12, Lesch discloses an injection system comprising: a powered injector comprising: a container (22,18) configured to contain a hazardous agent (p. 5, line 5); an injection outlet member (32) associated with the container for injecting the hazardous agent; a firing mechanism (28, 60) configured to expel the hazardous agent form the fluid chamber through the outlet member for injecting the hazardous agent (p.5, lines 17-27); an energy source (62) associated with the firing mechanism and configured to power the firing mechanism for causing the injection (p.5, lines 17-27); a trigger mechanism (52) associated with the firing mechanism and configured to activate the firing mechanism (p.5, lines 17-27); and a therapeutically effective amount of hazardous agent contained in the container (p.9, lines 1-7); wherein the powered injector is configured to inject the therapeutically effective amount of the hazardous agent in less than about 5 seconds (p. 8, lines 27-29); wherein the jet injector is configured to inject the therapeutically effective amount of the hazardous agent at a rate of at least about 0.5 mL per second (p. 8, lines 25-27).
With regard to claim 2, Lesch discloses wherein the hazardous agent is epinephrine (p. 5, line 5). 
With regard to claims 5 and 14, Lesch discloses wherein the powered injector is configured to inject the therapeutically effective amount of the hazardous agent in about 1 second (p. 8, lines 27-29).
With regard to claim 6, Lesch discloses wherein the powered injector is a jet injector configured to jet inject the hazardous agent at a rate of at least 0.5 mL per second (p. 8, lines 25-27).
claims 8 and 15, Lesch discloses wherein the jet injector is a needle-assisted jet injector (p. 4, lines 11-16), wherein the injection outlet member includes an injection-assisting needle (24) configured for piercing the outer layer of a patient and delivering the hazardous agent as a jet into a tissue of the patient (p. 4, lines 11-16).
With regard to claims 9 and 16, Lesch discloses wherein the jet injector is a needle-free jet injector (p. 4, lines 17-21), wherein the injection outlet member includes a needle-free nozzle (p. 4, lines 17-21), and the energy source is sufficiently powerful for causing the jet-injected hazardous agent to pierce the outer layer of the skin of a patient to an injection depth (p. 4, lines 17-21).
With regard to claim 13, Lesch discloses wherein the powered injector is configured to inject the therapeutically effective amount of the hazardous agent in less than about 4 seconds (p.8, lines 27-29).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesch (WO 2007/131025 A1, dated November 15, 2007) in view of Will (US PG-Pub 2010/006326 A1, filing date July 20, 2007).  
With regard to claims 3 and 17, Lesch discloses a hazardous agent.
However, Lesch does not disclose wherein the hazardous agent is methotrexate.
Will teaches the hazardous agent is methotrexate ([0017]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the hazardous agent of Lesch to be methotrexate as taught by Will for the purpose of treating inflammatory autoimmune disease ([0001]).
With regard to claim 4, Lesch discloses wherein the powered injector is configured to inject the therapeutically effective amount of the hazardous agent in less than about 4 seconds (p.8, lines 27-29).
claim 10, Lesch discloses a hazardous agent.
However, Lesch does not disclose wherein the hazardous agent is methotrexate at a concentration of about 7.5 mg to about 150 mg per milliliter. 
Will teaches methotrexate at a concentration of from about 7.5mg/mL to about 150 mg/mL ([0017]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the hazardous agent of Lesch to be methotrexate at a concentration from about 7.5mg/mL to about 150mg/mL as taught by Will for the purpose of treating inflammatory autoimmune disease ([0001]).
With regard to claim 11, Lesch discloses wherein the injector is a pre-filled (p. 2, line 31), single-shot injector (p. 12, lines 11-16); the firing mechanism and energy source are associated and configured for injecting only a single shot of the methotrexate (p. 12, lines 11-16); and the injector comprises a disabling mechanism to disable the injector from making further injections after the single-shot is injected (p. 12, lines 11-16). 
With regard to claim 18, Lesch discloses an injection system comprising: a powered injector comprising: a container (22,18) configured to contain a hazardous agent (p. 5, line 5); an injection outlet member (32) associated with the container for injecting the hazardous agent; a firing mechanism (28, 60) configured to expel the hazardous agent form the fluid chamber through the outlet member for injecting the hazardous agent (p.5, lines 17-27); an energy source (62) associated with the firing mechanism and configured to power the firing mechanism for causing the injection (p.5, lines 17-27); a trigger mechanism (52) associated with the firing mechanism and configured to activate the firing mechanism (p.5, lines 17-27); and a therapeutically effective amount of hazardous agent contained in the container (p.9, lines 1-7); wherein the powered injector is configured to inject the therapeutically effective amount of the hazardous agent in less than about 5 seconds (p. 8, lines 27-29).
However, Lesch does not teach wherein the hazardous agent comprises methotrexate and the therapeutically effective amount of methotrexate is sufficient to treat an inflammatory disease. 
Will teaches methotrexate at a concentration of from about 7.5mg/mL to about 150 mg/mL ([0017]) sufficient to treat an inflammatory disease ([0001]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the hazardous agent of Lesch to be methotrexate at a concentration from about 7.5mg/mL to about 150mg/mL as taught by Will for the purpose of treating inflammatory autoimmune disease.
With regard to claim 19, Lesch discloses a jet injector and hazardous agent.
However, Lesch does not disclose wherein the inflammatory disease is rheumatoid arthritis.
Will teaches wherein the inflammatory disease is rheumatoid arthritis ([0001], [0003]).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify jet injector and hazardous agent of Lesch to treat an inflammatory disease such as rheumatoid arthritis as taught by Will because the delivery of one hazardous agent to treat a disease versus another would not require any change in structure and would only yield predictable results. 
With regard to claim 20, Lesch discloses wherein the powered injector is configured to inject the therapeutically effective amount of the hazardous agent in less than about 4 seconds (p.8, lines 27-29).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesch (WO 2007/131025 A1, dated November 15, 2007, see IDS) in view of Lesch (WO 2006/079064 A1, dated July 27, 2006) (hereinafter referred to as "Lesch II").
With regard to claim 7, Lesch discloses an energy source.
However, Lesch does not disclose a pressure of at least 300p.s.i. in the container.
Lesch II teaches an energy source configured for generating a pressure of at least about 300p.s.i. in the container (p. 10, lines 17-27). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the energy source of Lesch in view of Will to generate a pressure of at least about 300 p.s.i. as taught by Lesch II for the purpose of allowing medicament to be injected even at the end of the firing stroke of ram and also creates a very small amount or none of the medicament deposited in a bolus around the needle tip (p.10, lines 6-16). Further, the pressure improves the distribution of the medicament after the injection and keeps large bolus from forming that can detrimentally force the medicament to leak back out of the patient around the needle or through the hole left behind by the needle after it is removed (p. 10, line 1-5). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2 3, 6, 8, 10, 12, 15, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,480,631 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 8,480,631 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further, claims 2, 3 and 17 of present application are anticipated by claim 1 of US 8,480,631 because both are drawn to delivery of methotrexate. Claim 6 of present application is anticipated by claim 3 of US 8,480,631 because both are drawn to a flow rate of at least about 0.5 ml/sec. Claim 8 and 15 of present application are anticipated by claim 1 of US 8,480,631 because both are drawn to needle-assisted jet injection. Claim 10 of present application is anticipated by claim 1 of US 8,480,631 because both are drawn to a hazardous agent at a concentration of about 7.5 mg to about 150 mg per milliliter. Claim 19 of present application is anticipated by claim 13 of US 8,430,631, because both are drawn to inflammatory disease rheumatoid arthritis. 
Claims 1, , 2, 3, 8, 10, 12, 15, 17, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,579,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 8,579,865 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 8,579,865 B2
2
1
3
1
8
1
10
1
15
1
17
1
19
3


Claims 1, 2, 3, 8, 10, 12, 15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,945,063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 8,945,063 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 8,945,063 B2
2
1
3
1
8
1
10
1
15
1
17
1


Claims 1, 2, 3, 8, 10, 12, 15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,750,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 and 6 of US 9,750,881 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 9,750,881 B2
2
1
3
1
8
1
10
1
15
1
17
1


Claims 1, 2, 3, 6, 8, 10, 12, 15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,421,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1 of US 9,421,333 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 9,421,333 B2
2
1
3
1
6
1
8
1
10
1
15
1
17
1














	

Claims 1-6, 8, 10, 12-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,555,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 18 of this application are anticipated by claim 1, 14, and 16 of US 10,555,954 B2 because they are both drawn to an injection system comprising the structural elements of a container, an injection outlet member, a firing mechanism, an energy source, and a trigger mechanism. Further dependent claims are also drawn to similar limitations, see chart below. 
Present Invention
US 9,750,881 B2
2
2
3
2
4
16
5
16
6
14
8
13	
10
3
12
1/14
13
16
14
16
15
13
17
2
18
1/16
19
21
20
16


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783